Baker, J. The appellee, Maria Conway, recovered a judgment for two thousand dollars damages against the city of Joliet, appellant, for personal injuries occasioned by a fall on a sidewalk in said city. That the sidewalk was defective and that the corporate authorities had notice of its condition and were guilty of negligence, is not controverted. We find nothing in the testimony showing a want of reasonable care on the part of appellee, or that she was guilty of contributory negligence. . It is intimated that if she knew, or by the exercise of reasonable diligence might have ascertained, and with such knowledge or opportunity for knowledge went upon it and was injured, she can not recover. The walk here was not palpably dangerous and practically impassable, like that in the City of Centralia v. Krouse, 64 Ill. 20. It was in daily and constant nse by the public, and many persons were passing over i.t at the time appellee was hurt. One may go upon a sidewalk known to be out of repair and dangerous, and yet if injured, may have a right of recovery if ordinary and reasonable care is used. Bloomington v. Chamberlain, 104 Ill. 271; Aurora v. Dale, 90 Id. 46; Aurora v. Hillman, 90 Id. 61; Lovinguth v. Bloomington, 71 Id. 238. Ho objections are suggested in the briefs to the ruling of the court upon the instructions. It is urged that the damages are excessive. The amount assessed is quite large, but the evidence shows that appellee received numerous and severe hurts, resulting in a miscarriage, and in much and long continued pain and suffering otherwise^, and in ills peculiar to her sex which have unfitted her for labor, and from which she has not yet fully recovered, and possibly may never recover. We are unable to say that the damages awarded are so excessive as to justify us in setting aside the verdict of the jury and the judgment of the court below. The judgment of the circuit court is affirmed. Affirmed.